Title: William Eustis to Thomas Jefferson, 25 October 1809
From: Eustis, William
To: Jefferson, Thomas


          Dear Sir,  Washington October 25. 1809.
           Arriving at the seat of Government a few days since I find your very kind letter of the 6th instant. Be pleased to receive my grateful acknowlegement of the favorable terms in which you express your approbation of my appointment to an office, the arduous duties of which I wish it was in my power more satisfactorily to discharge. In my native state and in New Hampshire I derived great satisfaction in perceiving the great change which had taken place in the public opinion. The late proceedings of the British Government and of the British merchants appear to have occasioned a different turn of thinking and (I am not without hopes) will produce a different course of conduct on the part of the citizens on the atlantic coast.
          A revolution of sentiment has undoubtedly taken place. The friends of G. Britain are no longer able to justify her cause before the tribunal of the public. principles and sentiments more becoming Americans are taking place of the violence & prejudice which have too long prevailed: and it is to be apprehended that the intercourse (diplomatic), which will come before the public in its proper time, will not be calculated to abate those sentiments or to shake those principles.
          I pray you to receive this hasty expression of my respect and regard, with my best wishes for your enjoyment of every blessing which the evening of life can shed over a life meridian devoted to the service of your country. Every suggestion with which I may be favored from your retirement will be gratefully received:
          
           The enclosed, made out by the clerk, is perhaps too general & too indefinite for the guidance of Mr Porter in regard to his claim. His answer is briefly this. His claim for compensation for services is barred by the statute of limitation. His claim for compensation on account of disability is at least doubtful. The statute provides for disability the result of known wounds received in the line of actual duty. But the Statute has in several instances been construed more liberally than its strict Letter would justify.  Whether the case of Mr Porter would be so construed must depend on the testimony produced before the commissioners appointed by the District Judge to whom his application is to be made in the first instance.
          With the highest respect & regard I am Dr Sir, your obedt Servt W. Eustis
        